Moyer, C.J.,
dissenting. Blackstone said it in his Commentaries when he observed, “[precedents and rules must be followed, unless flatly absurd or unjust[.]” 1 Blackstone, Commentaries on the Laws of England (1765) 70.
Oliver Wendell Holmes said it in Summary of Events (1873), 7 Am.L.J. 579, when he observed, ‘We sincerely hope that the editors [of the American Civil Law Journal] will fail in their expressed desire to diminish the weight of precedents with our courts. We believe the weight attached to them is about the best thing in our whole system of law.”
Benjamin N. Cardozo said it in The Paradoxes of Legal Science (1928) 29-30: “What has once been settled by a precedent will not be unsettled overnight, for certainty and uniformity are gains not lightly to be sacrificed. Above all is this true when honest men have shaped their conduct upon the faith of the pronouncement.” And Felix Frankfurter in Helvering v. Hallock (1940), 309 U.S. 106, 119, 60 S.Ct. 444, 451, 84 L.Ed. 604, 612, said, “We recognize that stare decisis embodies an important social policy. It represents an element of continuity in law, and is rooted in the psychologic need to satisfy reasonable expectations.”
These statements regarding stare decisis need no elaboration except to say that they enunciate a fundamental element of American jurisprudence — consistency and predictability. To be sure, there are exceptions: “[SJtare decisis is a principle of policy and not a mechanical formula of adherence to the latest decision, however recent and questionable, when such adherence involves collision with a prior doctrine more embracing in its scope, intrinsically sounder, and verified by experience.” Helvering v. Hallock, supra, 309 U.S. at 119, 60 S.Ct. at 451, 84 L.Ed. at 612. But this is not a case for an exception.
*258One year ago, this court announced that a child does not have a cause of action for loss of consortium against a third-party tortfeasor who negligently or intentionally injures the child’s parent. High v. Howard (1992), 64 Ohio St.3d 82, 592 N.E.2d 818. Today, the majority announces that the law of Ohio has taken a one-hundred-eighty-degree turn, in part because “High was decided by a hotly debated and deeply divided four-to-three vote.” Deep divisions and hot debates are the cauldron in which many decisions of courts of last resort are produced. The ease with which the majority has discarded a decision of this court, one that followed the majority view in the country, is not a good sign for judges, lawyers and others who look to the Supreme Court not only for pronouncements but for stability and predictability in the law.
I disagree also with the rationale upon which the issue before us in this case was decided. Perhaps it is, as the majority asserts, “anachronistic” and “out of touch with the realities of our time” to suggest, as other courts have suggested, that we should not ask jurors to place some monetary value upon the loss or diminution of a child’s expressions of love and affection for his or her parents. Must we convert to cash value every human relationship? Can a parent make a monetary comparison between the love and affection of a child who can hear with the love and affection of a child who is deaf? In my view, the courts that have said such evaluations are inappropriate are more closely in touch with the realities that really matter than is the majority.
I would reverse the judgment of the court of appeals to the extent that it is inconsistent with this dissent.
Wright, J., concurs in the foregoing dissenting opinion.